In the opinion filed January 29, 1937, we failed to note that after the auditor had filed his report, Hornblower and Weeks and John W. Fry  Company filed a stipulation that if they were entitled to the entire fund, distribution should be made in the following proportions: Hornblower and Weeks 8.69 per cent., and John W. Fry, trading as John W. Fry  Company 91.31 per cent. The report of the auditor was approved except that distribution was ordered in the proportion set forth in the stipulation. With this modification of our opinion and order of January 29, 1937, the action of the court below is affirmed. *Page 117